Exhibit 10.1

FIFTH MODIFICATION TO AMENDED AND RESTATED BUSINESS LOAN AND SECURITY

AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FIFTH MODIFICATION TO AMENDED AND RESTATED BUSINESS LOAN AND SECURITY
AGREEMENT AND OTHER LOAN DOCUMENTS (this “Modification”), dated as of
December 3, 2007, is made by and among (i) CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank (“Citizens Bank”), acting in its capacity as
the agent for the Lenders (the “Agent”), having offices at 8521 Leesburg Pike,
Suite 405, Vienna, Virginia 22182; (ii) CITIZENS BANK, acting in its capacity as
a Lender, and each other “Lender” party to the hereinafter defined Loan
Agreement (each, a “Lender” and collectively, the “Lenders”); and (iii) ICF
CONSULTING GROUP, INC., a Delaware corporation (the “Primary Operating
Company”), ICF INTERNATIONAL, INC., a Delaware corporation (the “Parent
Company”), and each other “Borrower” party to the Loan Agreement (together with
the Primary Operating Company and the Parent Company, each, a “Borrower” and
collectively, the “Borrowers”), each having offices at 9300 Lee Highway,
Fairfax, Virginia 22031. Capitalized terms used but not defined herein shall
have the meanings attributed to such terms in the Loan Agreement.

W I T N E S S E T H    T H A T:

WHEREAS, pursuant to the terms of a certain Amended and Restated Business Loan
and Security Agreement dated as of October 5, 2005 (as amended, modified or
restated from time to time, the “Loan Agreement”), by and among the Borrowers,
the Agent and the Lenders, the Borrowers originally obtained loans and certain
other financial accommodations (collectively, the “Loan”) from the Lenders in
the aggregate maximum principal amount of Seventy-five Million and No/100
Dollars ($75,000,000.00) comprised of (a) Facility A in the maximum principal
amount of Forty-five Million and No/100 Dollars ($45,000,000.00), (b) Facility B
in the original principal amount of Twenty-two Million and No/100 Dollars
($22,000,000.00), and (c) Facility C in the original principal amount of Eight
Million and No/100 Dollars ($8,000,000.00); and

WHEREAS, the Loan is evidenced by the Notes and secured by, among other things,
the collateral described in the Loan Agreement; and

WHEREAS, pursuant to the terms of a certain First Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of March 14, 2006, the Lenders agreed to a temporary allowance of up to Six
Million and No/100 Dollars ($6,000,000.00) for over-advances for the benefit of
the Borrowers; and

WHEREAS, pursuant to the terms of a certain Second Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of August 25, 2006, the maximum principal amount of Facility A was increased
from Forty-five Million and No/100 Dollars ($45,000,000.00) to Sixty-five
Million and No/100 Dollars ($65,000,000.00), and ICF International consummated
an initial public offering of its common stock, the proceeds of which were used,
in part, to repay all amounts then outstanding and unpaid under Facility A,
Facility B, Facility C and the Swing Line Facility; and

WHEREAS, pursuant to the terms of a certain Third Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of December 29, 2006, the Agent and the Lenders agreed to modify certain
provisions of the Loan Agreement, including without



--------------------------------------------------------------------------------

limitation, provisions pertaining to pricing, interest rate protection
arrangements and other provisions more particularly described therein; and

WHEREAS, pursuant to the terms of a certain Fourth Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of June 28, 2007, Z-Tech Corporation was joined as a “Borrower” party to the
Loan Agreement and the other Loan Documents, the maximum principal amount of
Facility A was increased from Sixty-five Million and No/100 Dollars
($65,000,000.00) to Ninety-five Million and No/100 Dollars ($95,000,000.00) and
the maximum principal amount of the Swing Line Facility was increased from Ten
Million and No/100 Dollars ($10,000,000.00) to Twenty Million and No/100 Dollars
($20,000,000.00); and

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) consent
to the Borrowers’ proposed acquisition (the “Simat Acquisition”) of Simat,
Helliesen & Eichner, Inc., a Delaware corporation (“Simat Parent”) pursuant to
that certain Merger Agreement dated as of November 16, 2007 (the “Simat
Acquisition Agreement”), by and among ICF International, ICF Consulting, ICF
Consulting Group Acquisition, Inc., Simat, various shareholders of Simat and
Clive Midland, (b) further increase the maximum principal amount of Facility A
from Ninety-five Million and No/100 Dollars ($95,000,000.00) to One Hundred
Fifteen Million and No/100 Dollars ($115,000,000.00), the proceeds of which will
be used, in part, to finance the acquisition of Simat, as well as the
transactional costs and expenses related thereto, (c) modify the pricing for
(i.e., the interest rate charged on) amounts advanced under Facility A set forth
on Exhibit 7 attached to the Loan Agreement, and (d) amend certain other terms
and provisions set forth in and/or contemplated by the Loan Agreement; and

WHEREAS, the Borrowers have also requested that the Agent and Lenders make
overadvances available to the Borrowers for a limited period of time; and

WHEREAS, the Agent and the Lenders have agreed to grant the Borrowers’ request,
subject to the terms and conditions set forth herein; and

WHEREAS, the Borrowers, the Agent and the Lenders desire to enter into this
Modification to memorialize the agreements and understanding of the parties with
respect to the foregoing matters, as hereinafter provided.

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

2. Loan Increase; Promissory Notes.

(A) Subject to the terms and provisions set forth in this Modification, the
Facility A Commitment Amount is hereby increased from Ninety-five Million and
No/100 Dollars ($95,000,000.00) to One Hundred Fifteen Million and No/100
Dollars ($115,000,000.00).

(B) Simultaneously with the execution and delivery of this Modification, the
Borrowers shall execute and deliver to the Agent, in form and substance
reasonably satisfactory to the Agent and its counsel: (a) one or more note
modification agreements and/or substitute promissory notes with respect to
Facility A, which shall evidence the increase to the Facility A Commitment
Amount, as described in this Modification, as well as the corresponding pro rata
increase to each Facility A Note; (b) an opinion of counsel; (c) certified
resolutions and consents, authorizing the increase to the Commitment Amount and
related matters; (d) UCC, judgment, pending litigation, bankruptcy and tax lien
search results, showing no

 

2



--------------------------------------------------------------------------------

intervening liens; and (e) such other documents, instruments and agreements as
the Agent and/or the Lenders may reasonably request.

(C) Each of the parties hereto acknowledges and agrees that: (i) any and all
collateral securing the Obligations in whole or in part shall secure the
Obligations, as increased, expanded and extended pursuant to this Modification,
and all Loan Documents are hereby deemed amended accordingly; and (ii) the
additional Loan proceeds of Facility A made available pursuant to this
Modification shall be advanced from time to time in accordance with and subject
to the applicable provisions of the Loan Agreement.

3. Definitional Amendments.

(A) The definitions of “Facility A”, and “Facility A Commitment Amount” set
forth in the section of the Loan Agreement titled “Certain Definitions” are
hereby deleted in their entirety and replaced with the following:

““Facility A” shall mean the revolving credit facility being extending pursuant
to this Agreement on the basis of Eligible Billed Government Accounts
Receivable, Eligible Billed Commercial Accounts Receivable, Eligible Unbilled
Accounts Receivable and Eligible Foreign Accounts Receivable, in the maximum
principal amount of the Facility A Commitment Amount, with a sub-limit of Five
Million and No/100 Dollars ($5,000,000.00) for Letters of Credit.

“Facility A Commitment Amount” shall mean One Hundred Fifteen Million and No/100
Dollars ($115,000,000.00), or if such amount shall be reduced pursuant to this
Agreement, such lesser amount.”

(B) The language in Section (vi) of the definition of “Ineligible Receivables”
set forth in the section of the Loan Agreement titled “Certain Definitions” is
hereby deleted in its entirety and replaced with the words “unbilled Receivables
that do not constitute Eligible Unbilled Accounts Receivable”.

4. Additional Definitions.

The following definition of “Eligible Unbilled Accounts Receivable” is hereby
added in its proper alphabetical order to the section of the Loan Agreement
titled “Certain Definitions”:

““Eligible Unbilled Accounts Receivable” shall mean all Receivables arising from
work actually performed by any Borrower pursuant to a Government Contract or
Government Subcontract which (a) are eligible to be billed to the Government or
Prime Contractor (as applicable) in accordance with the applicable Government
Contract or Government Subcontract (as applicable) within thirty (30) days of
the “as of” date of the applicable Borrowing Base/Non-Default Certificate (with
no additional performance required by any person, and no condition to payment by
the Government or Prime Contractor (as applicable), other than receipt of an
appropriate invoice); (b) have not been billed to the Government or Prime
Contractor (as applicable) solely as a result of timing differences between the
date the revenue is recognized on such Borrower’s books and the date the invoice
is actually rendered; (c) may, in accordance with GAAP, be included as current
assets of such Borrower, even though such amounts have not been billed to the
Government or Prime Contractor (as applicable); and (d) are not Ineligible
Receivables.”

 

3



--------------------------------------------------------------------------------

5. Borrowing Base Amendment. Section 1.3 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

“1.3. Borrowing Base and Maximum Advance. Notwithstanding any term or provision
of this Agreement or any other Loan Document to the contrary, it is understood
and agreed that in no event whatsoever shall the Lenders (including the Swing
Line Lender) be obligated to advance any amount or issue any Letter of Credit
hereunder if such advance or the issuance of such Letter of Credit would cause
the aggregate amount of outstanding Loans (including Swing Line Outstandings),
plus the face amount of all outstanding Letters of Credit, to exceed the
following amounts:

 

  (a) as to Facility A, the lesser of:

 

  (i) the Facility A Commitment Amount; or

 

  (ii) the aggregate of (the “Maximum Borrowing Base”):

 

  A. ninety percent (90%) of Eligible Billed Government Accounts Receivable;
plus

 

  B. eighty percent (80%) of Eligible Billed Commercial Accounts Receivable;
plus

 

  C. the lesser of (i) sixty percent (60%) of Eligible Foreign Accounts
Receivable, and (ii) Three Million and No/100 Dollars ($3,000,000.00); plus

 

  D. fifty percent (50%) of Eligible Unbilled Accounts Receivable; and

 

  (b) as to the Swing Line Facility, the Swing Line Commitment Amount.

All determinations regarding whether any Receivable constitutes an Eligible
Billed Government Account Receivable, Eligible Billed Commercial Account
Receivable, Eligible Unbilled Account Receivable or Eligible Foreign Account
Receivable shall be made by the Agent, from time to time, in its sole and
absolute discretion.

If at any time the outstanding principal balance of Facility A (including the
maximum aggregate face amount of all outstanding Letters of Credit, plus Swing
Line Outstandings) shall exceed the lesser of (i) the Facility A Commitment
Amount, and (ii) the Maximum Borrowing Base (such excess, in either case, being
referred to herein as a “Borrowing Base Deficiency”), then the Borrowers

 

4



--------------------------------------------------------------------------------

shall immediately make a principal payment in the amount of the Borrowing Base
Deficiency.”

6. Temporary Allowance for Overadvances. Notwithstanding anything to the
contrary set forth in Section 1.3 of the Loan Agreement, so long as no Event of
Default shall have occurred and be continuing, and no act, event or condition
shall have occurred and be continuing which with notice or the lapse of time, or
both shall constitute an Event of Default, and subject to satisfaction of all
other terms and conditions for advances set forth in the Loan Agreement, the
Borrowers may obtain over-advances of the proceeds of Facility A as follows:
(i) from the date hereof through and including December 31, 2007, up to the
lesser of (a) the Facility A Commitment Amount and (b) the sum of the Maximum
Borrowing Base, plus Twenty Million and No/100 Dollars ($20,000,000.00); and
(ii) from January 1, 2008 through and including March 31, 2008, up to the lesser
of (a) the Facility A Commitment Amount and (b) the sum of the Maximum Borrowing
Base, plus Ten Million and No/100 Dollars ($10,000,000.00). No overadvance shall
be permitted after March 31, 2008, and any and all over-advances in excess of
the limits set forth in this paragraph (including, without limitation, any
over-advance existing or arising after March 31, 2008) shall constitute a
Borrowing Base Deficiency, and the Borrowers shall immediately make a principal
payment in the amount of such Borrowing Base Deficiency.

7. Acquisition Consent. The Agent and the Lenders hereby (a) consent to the
acquisition by the Primary Operating Company of all of the issued and
outstanding capital stock of Simat Parent, and (b) acknowledge that such
acquisition shall not count against the dollar basket with respect to any
Permitted Acquisition set forth in Section 7.1(d)(ii)(H) of the Loan Agreement,
subject to the terms, covenants, agreements and conditions set forth in this
Modification, including without limitation, the following:

(i) The Primary Operating Company shall have acquired all of the issued and
outstanding capital stock of Simat Parent (and Simat Parent shall own all issued
and outstanding equity interests of its subsidiaries), free and clear of all
liens, claims, encumbrances and any other restrictions or limitations on
transfer thereof (other than Permitted Liens), and the Simat Acquisition shall
have been consummated in accordance with the Simat Acquisition Agreement,
subject to the grant of any waivers thereunder or modifications thereto (a copy
of which shall be provided to the Agent and its counsel prior to the Borrowers’
use of any Loan proceeds for the Simat Acquisition);

(ii) Simultaneously with the Simat Acquisition, Simat and each of its
subsidiaries (each a “Simat Entity” and collectively, the “Simat Entities”)
shall have become joined to the Loan Agreement, the Notes and the other Loan
Documents as a “Borrower” or “Maker” thereunder (as applicable) by executing
this Modification and all other documents, instruments and agreements requested
by the Agent and the Lenders in connection therewith;

(iii) the Primary Operating Company shall have delivered to the Agent a
Borrowing Base/Non-Default Certificate evidencing a minimum availability under
Facility A of at least Fifteen Million and No/100 Dollars ($15,000,000.00) as of
the date of funding of the Simat Acquisition;

(iv) The Borrowers shall have delivered to the Agent and its counsel, in form
and substance satisfactory to the Agent and its counsel in all respects, each of
the following items:

(A) a true, correct and complete copy of the fully executed Simat Acquisition
Agreement, together with all schedules and exhibits attached thereto and/or
referenced therein and all other documents, instruments and agreements executed,
issued and/or delivered in connection with the Simat Acquisition;

(B) the articles of incorporation, certificate of formation (or comparable
formation documents) of each Simat Entity, together with all amendments thereto,
recently certified by the applicable governmental authority of the jurisdiction
of organization or incorporation;

 

5



--------------------------------------------------------------------------------

(C) the by-laws or operating agreements of each Simat Entity, together with all
amendments thereto, recently certified by a duly authorized corporate officer of
such Simat Entity;

(D) corporate resolutions of the board of directors (or similar governing body)
of each Simat Entity, authorizing the execution and delivery of this
Modification and related agreements, and the performance of the transactions
contemplated hereby, together with an incumbency certificate, certified by a
duly authorized corporate officer of such Simat Entity;

(E) a recent good standing certificate issued by the jurisdiction of formation
or incorporation of each Simat Entity, together with recent foreign
qualification certificates issued by the comparable state or country office
where the nature of such Simat Entity’s business requires such Simat Entity to
be qualified to do business in such state or country;

(F) recent UCC, judgment, pending litigation, bankruptcy and tax lien search
results of each Simat Entity for each jurisdiction (county and state) where any
assets of such Simat Entity having a book value in excess of One Hundred
Thousand and No/100 Dollars ($100,000.00) are located, and where such Simat
Entity is organized, together with recent UCC search results for each domestic
Borrower from its jurisdiction of organization or incorporation brought down
from April 30, 2007;

(G) a duly executed and delivered joinder to contribution agreement from each
Simat Entity;

(H) a pro forma quarterly covenant compliance/non-default certificate in the
form attached as Exhibit 5 to the Loan Agreement, reporting results for the
quarter ending September 30, 2007;

(I) duly executed and delivered documentation relating to Collateral located in
the United Kingdom and with respect to such Simat Entity’s execution and
delivery of this Modification, the performance by such Simat Entity of all
transactions contemplated hereby (including, without limitation, the joinder of
such Simat Entity), the consummation of the Simat Acquisition and such other
matters as the Agent or its counsel may require;

(J) with respect to each Simat Entity that is incorporated, formed or organized
within the United States, one or more opinions of counsel with respect to each
such Simat Entity’s execution and delivery of this Modification, the performance
by each such Simat Entity of all transactions contemplated hereby (including,
without limitation, the joinder of each such Simat Entity), the consummation of
the Simat Acquisition and such other matters as the Agent or its counsel may
require; and

(K) evidence of insurance and related certificates, including but not limited
to, fire, hazard, extended coverage, product and other liability, workmen’s
compensation, business interruption, umbrella and key man insurance, in form and
substance satisfactory to the Agent and its counsel in all respects.

(v) The Agent, for itself and for the ratable benefit of the Lenders, shall have
been granted a valid, binding and enforceable first priority perfected lien and
security interest (subject only to Permitted Liens) in and to (a) all assets of
each Simat Entity (excepting only a sixty-five percent (65%) interest in SH&E
Limited (“SH&E”), a company organized under the laws of England and Wales); and
(b) all of the issued and outstanding capital stock or limited liability company
interests (as applicable) of each Simat Entity (excepting only a sixty-five
percent (65%) interest in SH&E). In connection therewith, the Agent shall have
received duly executed, undated stock/interest powers and original stock
certificates or membership certificates (if any); and

(vi) Not later than the first anniversary of the date hereof, the Borrowers
shall cause all primary cash collection accounts, other than accounts located in
the United Kingdom (each, a “Primary Cash Collection Account”) of the Simat
Entities to be maintained with the Agent, and all other primary

 

6



--------------------------------------------------------------------------------

bank accounts (each, a “Primary Bank Account” and together with the Primary Cash
Collection Accounts, each a “Covered Account” and collectively, the “Covered
Accounts”) of the Simat Entities to be maintained with a Lender. Within ninety
(90) days of the date hereof, the Borrowers shall cause any third party
depository institution maintaining a Primary Cash Collection Account of a Simat
Entity, to enter into a wire transfer arrangement with respect to such Primary
Cash Collection Account, in form and substance reasonably satisfactory to the
Agent; provided, however, that (a) in all events, all Covered Accounts shall be
maintained solely with the Agent or a Lender (as applicable) not later than the
first anniversary of the date hereof, and (b) this Section shall not require any
Simat Entity to transfer any Covered Account that would not otherwise be covered
by Section 6.8 of the Loan Agreement; and provided, further, that this Section
shall not be construed to require any Simat Entity to take or omit to take any
action or transfer any Covered Account (individually and collectively, the
“Excluded Bank Accounts”) that would violate any applicable laws or regulations
(including, without limitation, ERISA). It is expressly understood and agreed
that for so long as any Simat Entity shall maintain any Covered Account (other
than the Excluded Bank Accounts) with any depository institution other than the
Agent or a Lender, then such Covered Account: (a) shall be used solely for the
deposit/receipt of cash, checks and other remittances owing to such Simat Entity
from time to time; (b) shall be at all times, free and clear of any and all
liens, claims and encumbrances (other than the security interest of the Agent
granted hereby); and (c) shall secure the Obligations. It is understood and
agreed that the limits described in Article 8 of the Loan Agreement and the
definition of Permitted Foreign Bank Accounts set forth in the “Certain
Definitions” section of the Loan Agreement shall be applicable to any Simat
Entity bank accounts located in the United Kingdom or otherwise outside of the
United States.

8. Joinder. Each Simat Entity is hereby joined as a party to and agrees to be
bound by the terms and conditions of the Loan Agreement, the Notes and the other
Loan Documents, to the same extent as if it were an original signatory thereto
and originally named therein as a Borrower or Maker (as the case may be). Each
Simat Entity hereby makes all of the representations and warranties set forth in
the Loan Agreement (as modified or supplemented hereby) and each other Loan
Document to which more than one (1) Borrower is a party thereto and grants to
the Agent, for the ratable benefit of the Lenders, a valid and enforceable first
priority security interest in and to all of its assets constituting Collateral,
free and clear of all liens, claims and encumbrances (other than any Permitted
Liens). Each Simat Entity further acknowledges and agrees that it shall be
jointly and severally liable for the performance of any and all past, present
and future obligations of the Borrower(s) in connection with any of the Note(s),
the Loan Agreement and/or the other Loan Documents; it being understood and
agreed that any and all references in the Note(s), the Loan Agreement and/or the
other Loan Documents to “the Borrower” shall mean each Simat Entity,
individually and/or collectively with all other Borrowers.

9. Exhibit Substitutions. Schedule 1, Exhibit 4 and Exhibit 7 attached to the
Loan Agreement are hereby deleted in their entirety and Schedule 1, Exhibit 4
and Exhibit 7 attached hereto substituted in lieu thereof.

10. Updated Schedules. The Borrowers shall have delivered to the Agent and its
counsel, in form and substance satisfactory to the Agent and its counsel in all
respects, updated schedules to the Loan Agreement, all of which shall be
attached and be deemed a part of the Loan Agreement.

11. Expenses. The Borrowers shall have paid to the Agent (for the ratable
benefit of the Lenders) in immediately available funds, an upfront fee in the
amount of Thirty Thousand and No/100 Dollars ($30,000.00), which, each of the
Borrowers acknowledge, has been fully earned as of the date hereof. The
Borrowers shall also pay all of the Agent’s costs and expenses associated with
this Modification and the transactions referenced herein or contemplated hereby,
including, without limitation, the Agent’s reasonable legal fees and expenses.

 

7



--------------------------------------------------------------------------------

12. Conditions Precedent. As a condition precedent to the effectiveness of this
Modification, the Agent and its counsel shall have received the following, each
in form and substance satisfactory to the Agent and its counsel in all respects:
(a) a fully executed copy of this Modification; and (b) such other documents,
instruments, certificates of good standing, corporate resolutions, limited
liability company consents, UCC financing statements, opinions, certifications,
schedules to be attached to the Loan Agreement and agreements as the Agent may
reasonably request, each in such form and content and from such parties as the
Agent shall require.

13. Miscellaneous.

(i) Each Borrower hereby represents, warrants, acknowledges and agrees that as
of the date hereof (i) there are no set-offs, defenses, deductions or
counterclaims against and no defaults under any of the Notes, the Loan Agreement
or any other Loan Document; (ii) no act, event or condition has occurred which,
with notice or the passage of time, or both, would constitute a default under
any of the Notes, the Loan Agreement or any other Loan Document; (iii) all of
the representations and warranties of the Borrowers contained in the Loan
Agreement are true and correct as of the date hereof (except to the extent that
such representations and warranties expressly relate solely to an earlier date),
unless the Borrowers are unable to remake and redate any such representation or
warranty, in which case the Borrowers have previously disclosed the same to the
Agent and the Lenders in writing, and such inability does not constitute or give
rise to an Event of Default; (iv) all schedules attached to the Loan Agreement
with respect to any particular representation and warranty of the Borrowers set
forth in the Loan Agreement (as modified) remain true, accurate and complete;
(v) all accrued and unpaid interest and fees payable with respect to the Loan
have been paid; and (vi) there has been no material adverse change in the
business, property or condition (financial or otherwise) of the Borrowers since
the date of the most recent financial statements listed on Schedule 5.3.

(ii) The Borrowers, and their respective representatives, successors and
assigns, hereby jointly and severally, knowingly and voluntarily RELEASE,
DISCHARGE, and FOREVER WAIVE and RELINQUISH any and all claims, demands,
obligations, liabilities, defenses, affirmative defenses, setoffs,
counterclaims, actions, and causes of action of whatsoever kind or nature,
whether known or unknown, which they have, may have, or might have or may assert
now or in the future against the Agent and/or the Lenders directly or
indirectly, arising out of, based upon, or in any manner connected with any
transaction, event, circumstance, action, failure to act, or occurrence of any
sort or type, in each case related to, arising from or in connection with the
Loan, whether known or unknown, and which occurred, existed, was taken,
permitted, or begun prior to the date hereof (including, without limitation, any
claim, demand, obligation, liability, defense, counterclaim, action or cause of
action relating to or arising from the grant by the Borrowers to the Agent
and/or the Lenders of a security interest in or encumbrance on collateral that
is, was or may be subject to, or an agreement by which the Borrowers are bound
and which contains, a prohibition on further mortgaging or encumbering the
same). The Borrowers hereby acknowledge and agree that the execution of this
Modification by the Agent and the Lenders shall not constitute an acknowledgment
of or an admission by the Agent and/or the Lenders of the existence of any such
claims or of liability for any matter or precedent upon which any liability may
be asserted.

(iii) Except as expressly set forth herein, nothing contained in this
Modification is intended to or shall otherwise act to nullify, discharge, or
release any obligation incurred in connection with the Notes, the Loan Agreement
and/or the other Loan Documents or to waive or release any collateral given by
any Borrower to secure the Notes, nor shall this Modification be deemed or
considered to operate as a novation of the Notes, the Loan Agreement or the
other Loan Documents. Except to the extent of any express conflict with this
Modification or except as otherwise expressly contemplated by this Modification,
all of the terms and conditions of the Notes, the Loan Agreement and the other
Loan

 

8



--------------------------------------------------------------------------------

Documents shall remain in full force and effect, and the same are hereby
expressly approved, ratified and confirmed. In the event of any express conflict
between the terms and conditions of the Notes, the Loan Agreement or the other
Loan Documents and this Modification, this Modification shall be controlling and
the terms and conditions of such other documents shall be deemed to be amended
to conform with this Modification.

(iv) If any term, condition, or any part thereof, of this Modification, the Loan
Agreement or of the other Loan Documents shall for any reason be found or held
to be invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision, or condition
of this Modification, the Loan Agreement and the other Loan Documents, and this
Modification, the Loan Agreement and the other Loan Documents shall survive and
be construed as if such invalid or unenforceable term, provision or condition
had not been contained therein.

(v) Each Borrower acknowledges that, at all times prior to and through the date
hereof, the Agent and the Lenders have acted in good faith and have conducted
themselves in a commercially reasonable manner in their relationship with such
Borrower in connection with this Modification and in connection with the
obligations of the Borrowers to the Agent and the Lenders under the Loan; the
Borrowers hereby waiving and releasing any claims to the contrary.

(vi) Each Borrower, Lender and the Agent hereby acknowledges and agrees that,
from and after the date hereof, all references to the “Loan Agreement” set forth
in any Loan Document shall mean the Loan Agreement, as modified pursuant to this
Modification and any other modification of the Loan Agreement dated prior to the
date hereof.

(vii) Each Borrower hereby represents and warrants that, as of the date hereof,
such Borrower is indebted to the Lenders in respect of the amounts due and owing
under the Notes, all such amounts remain outstanding and unpaid and all such
amounts are payable in full, without offset, defenses, deduction or counterclaim
of any kind or character whatsoever.

(viii) Each Borrower acknowledges (a) that it has participated in the
negotiation of this Modification, and no provision of this Modification shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision; (b) that
it has had access to an attorney of its choosing in the negotiation of the terms
of and in the preparation and execution of this Modification, and it has had the
opportunity to review, analyze, and discuss with its counsel this Modification,
and the underlying factual matters relevant to this Modification, for a
sufficient period of time prior to the execution and delivery hereof; (c) that
all of the terms of this Modification were negotiated at arm’s length; (d) that
this Modification was prepared and executed without fraud, duress, undue
influence, or coercion of any kind exerted by any of the parties upon the
others; and (e) that the execution and delivery of this Modification is the free
and voluntary act of such Borrower.

(ix) This Modification shall be governed by the laws of the Commonwealth of
Virginia (without regard to conflict of laws provisions) and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(x) This Modification may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall be deemed one
and the same instrument. Signature pages may be exchanged by facsimile or
electronic mail and each party hereto agrees to be bound by its facsimile
signature and/or pdf signature.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Modification as of the
date first above written.

 

    BORROWERS:

ATTEST:

[Corporate Seal]

   

ICF INTERNATIONAL, INC., a

Delaware corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

ICF CONSULTING GROUP, INC., a

Delaware corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     WITNESS:    

ICF CONSULTING LIMITED, a private limited

company organized under the laws of England and Wales

By:   /s/ Susan Wolf     By:   /s/ Kenneth Kolsky Name:   Susan Wolf     Name:  
Kenneth Kolsky       Title:   Director     ATTEST:    

COMMENTWORKS.COM COMPANY, L.L.C. a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

THE K.S. CRUMP GROUP, L.L.C., a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

ICF INCORPORATED, L.L.C., a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

10



--------------------------------------------------------------------------------

ATTEST:    

ICF INFORMATION TECHNOLOGY, L.L.C., a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

ICF RESOURCES, L.L.C., a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    
SYSTEMS APPLICATIONS INTERNATIONAL, L.L.C., a Delaware limited liability company
By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

ICF ASSOCIATES, L.L.C., a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

ICF SERVICES COMPANY, L.L.C., a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

ICF CONSULTING SERVICES, L.L.C., a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

11



--------------------------------------------------------------------------------

ATTEST:    

ICF EMERGENCY MANAGEMENT SERVICES,

LLC, a Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern Title:   General Counsel     Title:  
Treasurer     WITNESS:    

ICF CONSULTING PTY LTD, an Australian

corporation

By:   /s/ Susan Wolf     By:   /s/ Kenneth B. Kolsky Name:   Susan Wolf    
Name:   Kenneth B. Kolsky       Title:   Director    

ATTEST:

[Corporate Seal]

   

ICF CONSULTING CANADA, INC., a Canadian

corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern Title:   General Counsel     Title:  
Treasurer     WITNESS:     ICF/EKO, a Russian corporation By:   /s/ Susan Wolf  
  By:   /s/ Kenneth B. Kolsky Name:   Susan Wolf     Name:   Kenneth B. Kolsky  
    Title:   Director     WITNESS/ATTEST:     ICF CONSULTORIA DO BRASIL LTDA., a
By:   /s/ Susan Wolf     Brazilian limited liability company Name:   Susan Wolf
          By:  

ICF CONSULTING GROUP, INC., a

Delaware corporation

            By:   /s/ Judith B. Kassel     By:  

/s/ Terrance McGovern

Name:

  Judith B. Kassel     Name:   Terrance McGovern Title:   General Counsel    
Title:   Treasurer       By:  

ICF CONSULTING SERVICES, L.L.C., a

Delaware limited liability company

        By:   /s/ Judith B. Kassel     By:  

/s/ Terrance McGovern

Name:

  Judith B. Kassel     Name:   Terrance McGovern Title:   General Counsel    
Title:   Treasurer

 

12



--------------------------------------------------------------------------------

ATTEST:

[Corporate Seal]

   

SYNERGY, INC., a District of Columbia

corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

SIMULATION SUPPORT, INC., a Virginia

corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

ICF BIOMEDICAL CONSULTING, LLC, a

Delaware limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

ICF PROGRAM SERVICES, L.L.C., a Delaware

limited liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern

Name:

  Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

CALIBER ASSOCIATES, INC., a Virginia

corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern

Name:

  Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

COLLINS MANAGEMENT CONSULTING, INC.,

a Virginia corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern

Name:

  Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

13



--------------------------------------------------------------------------------

ATTEST:

[Corporate Seal]

    FRIED & SHER, INC., a Virginia corporation By:   /s/ Judith B. Kassel    
By:   /s/ Terrance McGovern Name:   Judith B. Kassel     Name:   Terrance
McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

ADVANCED PERFORMANCE CONSULTING

GROUP, INC., a Maryland corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

ENERGY AND ENVIRONMENTAL

ANALYSIS, INCORPORATED, a Virginia

corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

Z-TECH CORPORATION, a Maryland

corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

SIMAT, HELLIESEN & EICHNER, INC., a

Delaware corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

14



--------------------------------------------------------------------------------

ATTEST:

[Corporate Seal]

   

SH&E LIMITED, a company organized

under the laws of England and Wales

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer    

ATTEST:

[Corporate Seal]

   

KURTH & CO., INC., a Nevada

corporation

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer     ATTEST:    

THE CENTER FOR AIRPORT

MANAGEMENT LLC, an Oregon limited

liability company

By:   /s/ Judith B. Kassel     By:   /s/ Terrance McGovern Name:   Judith B.
Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

15



--------------------------------------------------------------------------------

    LENDER(S):       CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state
chartered bank       By:   /s/ Leslie Grizzard       Name:   Leslie Grizzard    
  Title:   SVP            

CHEVY CHASE BANK, F.S.B., a federal savings

bank

      By:   /s/ R. Mark Swaak       Name:   R. Mark Swaak       Title:   Group
Vice President            

PNC BANK, NATIONAL ASSOCIATION, as

successor-in-interest to Riggs Bank, N.A., a national

banking association

      By:   /s/ Douglas T. Brown       Name:   Douglas T. Brown       Title:  
SVP            

COMMERCE BANK, N.A., a national banking

association

      By:   /s/ Frank Merendino       Name:   Frank Merendino       Title:  
Vice President           AGENT:      

CITIZENS BANK OF PENNSYLVANIA, a

Pennsylvania state chartered bank, as Agent

      By:   /s/ Leslie Grizzard       Name:   Leslie Grizzard       Title:   SVP

 

16